DETAILED ACTION
This Office action is in reply to correspondence filed 24 October 2022 in regard to application no. 16/842,998.  Claims 16-20 have been cancelled.  Claims 1-15 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each recites a method (process) or system (machine).  The claims recite providing a check service, receiving data, mapping payees to providers of lockbox services, changing instructions from one format to another, and sending data to providers including aggregated payments.
Aggregating payments to payees and sending information to a payee’s lockbox are fundamental business practices and commercial interactions, and so fall within the enumerated judicial exception of “certain methods of organizing human activity”.  Further, but for the inclusion of a generic computer and use of words like “electronic”, these are steps that can be performed by human actors mentally or with pen and paper.
A human clerk can receive payables and checks with instructions, can take information from two disparate sources and put it together with pen and paper, can read the instructions, can look at paper records to determine lockbox assignments, and can prepare the necessary instruments on paper with a pen and remit them via the post.  None of this would present the slightest difficulty, and none requires any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers. See MPEP § 2106.05(h).
.As the claims only manipulate information related to check payments, lockbox destinations and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of algorithmic detail in the entirely results-focused claims does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Claim 11, which has the most, includes a processor and data storage device with instructions. These elements are recited at a high degree of generality and the applicant is explicitly clear, ¶31, that just about any kind of computing device imaginable will suffice, as the computer “can be a personal computer (PC), a tablet PC, a hybrid tablet, a set-top box (STB), a personal digital assistant (PDA), a mobile or cellular telephone such as a smart phone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (Sequential or otherwise) that specify actions to be taken by that machine”.
The computer only performs generic computer functions of sending, receiving and manipulating data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract, and referring to payments as “bulk” and “disintermediated from the electronic check service” does nothing but to further describe the data.  
The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 17 simply require printing information; claims 3 and 18 simply require receiving data in an industry-standard format.  Claims 4-6, 9 and 18 are simply further descriptive of the type of information being manipulated.  Claims 7, 8 and 20 simply describe a database in which information is stored, and claims 10 and 13-15 purport to limit objects entirely outside the scope of the claimed invention.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Geer (U.S. Patent No. 7,512,564) in view of Mauller et al. (U.S. Publication No. 2016/0048813) further in view of Stone et al. (U.S. Publication No. 2007/0271160).

In-line citations are to Geer.
With regard to Claim 1:
Geer teaches: A method for processing electronic payments requested by a payor, [abstract] comprising… 
executing an electronic check service; [this simply labels whatever computer software performs the following steps] 
receiving, by the electronic check service, the electronic check files from the payor processor; [Col. 5, lines 36-39; “the payment payee will receive a commingled mixture of paper and electronic instructions causing ultimate payment to be made to the payee from a check writer's or bill payor's account”; line 54; “electronic payment orders” are received; Col. 16, line 12; “electronic check information” is received] 
executing, by the electronic check service, a dynamic service for mapping the payees to participating lockbox service providers; [Col. 4, lines 46-47; “routing customer payment checks to the payee through a designated post office box”; that this is done in real time sufficiently reads on labelling it as “dynamic”] and 
sending, by the electronic check service, an... file to the participating lockbox service providers based on the mapping, wherein the... file sent to the participating lockbox service providers provides aggregated bulk payments disintermediated from the electronic check service based on the... files... [Col. 4, lines 44, 55-57; it was known at the time to use “lock box services” which “achieves an efficiency of scale by aggregating and more rapidly depositing customer checks to the account of the payee”; that this did not rely on a third party to reissue payments reads on the payments being disintermediated; referring to a payment as a “bulk payment”, without more, is considered mere labeling and given no patentable weight|

Geer does not explicitly teach the use of an electronic lockbox, but it is known in the art.  Mauller teaches an electronic lockbox system [title] which “may be configurable to process electronic files, paper files and/or a combination of electronic files and paper files”, [0046] which includes “scanned images of a check”. [0052] Mauller and Geer are analogous art as each is directed to electronic means for processing payment information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mauller with that of Geer in order to minimize time delays, as taught by Mauller; [0016] further, it is simply a substitution of one known part for another with predictable results, simply using Mauller’s electronic lockbox instead of the postal lockbox disclosed by Geer; the substitution produces no new and unexpected result.

Geer does not explicitly teach converting, by a payor processor executing Enterprise Resource Planning (ERP) software, bulk payment instructions into electronic check files and paper items instructions, wherein executing the ERP software converts the bulk payment instructions into the electronic check files and into the paper items instructions for aggregating bulk payments to payees, and wherein the payment instructions are contained in one or more of payables files, check issuance files, and electronic check files, but it is known in the art.  Stone teaches an accounts payable process [title] for “converting the information contained in a wide variety of paper invoices into a uniform electronic format with sufficient detail to enable A/P processing”. [0013] It is used for “creation and distribution of a payment to settle an obligation” usually represented “by an invoice” and is included in “Enterprise Resource Planning” systems. [0003] Files include a “Vendor Invoice” file, [Fig. 1] which reads on a payables file.  Stone and Geer are analogous art as each is directed to electronic means for managing payment distributions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Stone with that of Geer in order to provide a more “reliable” and “cost-effective method” of converting data, as taught by Stone; [0013] further, it is simply a substitution of one known part for another with predictable results, simply using Stone’s preprocessing in place of Geer’s use of already prepared data; the substitution produces no new and unexpected result.

In this and the subsequent claims, referring to payment instructions as “bulk payment instructions” consists entirely of mere labeling which is considered but given no patentable weight.  As the “paper items instructions” can later be used to generate “paper payment items”, [see claim 2] they need be nothing more than electronic checks, which can certainly be used to generate paper checks or receipts, as is well known to those then of skill in the relevant art.  Referring to data storage as “payables files”, “check issuance files” or “electronic check files” consists of mere labeling which is considered but given no patentable weight.  References, where provided, are for the purpose of compact prosecution.

With regard to Claim 6:
The method of claim 1, wherein the electronic lockbox file includes electronic information regarding a bill or invoice. [Col. 7, lines 39-41; it is used to “coordinate the payee’s internal invoice accounting system with the submission of checks and/or EPI received by the payee”]

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, simply describing human interpretation of data but which imparts neither structure nor functionality to the claimed method so is considered but given no patentable weight.  Second, as the file only “includes” this data, it can include other information as well, and any further processing of the information (if there was any, which there is not) could be done entirely with the other information.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The method of claim 1, further comprising recording the aggregated payments using enterprise resource planning (ERP) files. [Stone, 0003 as cited above in regard to claim 1]

With regard to Claim 11:
Geer teaches: A system comprising... 
execute, by the electronic check service, a dynamic service for mapping the payees to participating lockbox service providers; [Col. 4, lines 46-47; “routing customer payment checks to the payee through a designated post office box”; that this is done in real time sufficiently reads on labelling it as “dynamic”] and 
send, by the electronic check service, an... file to the participating lockbox service providers based on the mapping, wherein the... file sent to the participating lockbox service providers provides aggregated bulk payments disintermediated from the electronic check service based on the... files... [Col. 4, lines 44, 55-57; it was known at the time to use “lock box services” which “achieves an efficiency of scale by aggregating and more rapidly depositing customer checks to the account of the payee”| 

Geer does not explicitly teach a computing device comprising at least one processor and a data storage device in communication with the at least one processor, wherein the data storage device comprises instructions thereon that, when executed by the at least one processor, cause the processor to perform steps, or the use of an electronic lockbox, but it is known in the art. Mauller teaches an electronic lockbox system [title] which “may be configurable to process electronic files, paper files and/or a combination of electronic files and paper files”, [0046] which includes “scanned images of a check”. [0052] Her process is carried out by an “apparatus” which includes a “non-transitory memory device communicatively coupled” to a “processor”, and all of which are “communicatively coupled to a network”. [0019] Mauller and Geer are analogous art as each is directed to electronic means for processing payment information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mauller with that of Geer in order to minimize time delays, as taught by Mauller; [0016] further, it is simply a substitution of one known part for another with predictable results, simply using Mauller’s electronic lockbox instead of the postal lockbox disclosed by Geer; the substitution produces no new and unexpected result. 

Geer does not explicitly teach convert, by a payor processor executing Enterprise Resource Planning (ERP) software, bulk payment instructions into electronic check files, wherein executing the ERP software converts the bulk payment instructions for aggregating bulk payments to payees, and wherein the payment instructions are contained in one or more of payables files, check issuance files, and electronic check files, but it is known in the art.  Stone teaches an accounts payable process [title] for “converting the information contained in a wide variety of paper invoices into a uniform electronic format with sufficient detail to enable A/P processing”. [0013] It is used for “creation and distribution of a payment to settle an obligation” usually represented “by an invoice” and is included in “Enterprise Resource Planning” systems. [0003] Files include a “Vendor Invoice” file, [Fig. 1] which reads on a payables file.  Stone and Geer are analogous art as each is directed to electronic means for managing payment distributions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Stone with that of Geer in order to provide a more “reliable” and “cost-effective method” of converting data, as taught by Stone; [0013] further, it is simply a substitution of one known part for another with predictable results, simply using Stone’s preprocessing in place of Geer’s use of already prepared data; the substitution produces no new and unexpected result.

With regard to Claim 12:
The system of claim 11, further comprising a client device of the payee, wherein the computing device is configured to communicate with the client device. [Sheet 1, Fig. 1]

With regard to Claim 13:
The system of claim 12, wherein the client device includes one or more of a desktop computer, a mobile phone or a laptop computer. [id.; the pictured computers read on desktop computers]

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Mauller et al. further in view of Stone et al. further in view of Skala (U.S. Publication No. 2016/0071069).

With regard to Claim 2:
The method of claim 1, further comprising generating paper payment items from the paper items instructions.

Geer, Mauller and Stone teach the method of claim 1, including the use of instructions as cited above, but do not explicitly teach generating paper payment items, but it is known in the art.  Skala teaches a payment system [title] which provides “various methods’ for depositing based on a “visual representation” of a “check”, including “printing the check”. [0067] Skala and Geer are analogous art as each is directed to electronic means for processing payment information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Skala with that of Geer, Mauller and Stone in order to provide a paper copy of a payment instrument, as taught by Skala; further, it is simply a substitution of one known part for another with predictable results, simply storing check data on paper as taught by Skala rather than by the means of Geer; the substitution produces no new and unexpected result.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Mauller et al. further in view of Stone et al. further in view of Fossella et al. (U.S. Publication No. 2014/0279310).

With regard to Claim 3:
The method of claim 1, further comprising receiving X9 files from a payee’s bank where electronic lockbox files and paper items are processed.

Geer, Mauller and Stone teach the method of claim 1 including correspondence with banks and electronic lockboxes as cited above, but do not explicitly teach the X9 format, but it is known in the art; it is a long-standing industry standard.  Fossella teaches an electronic payment system [title] which uses the “ANSI X9.37 specifications” for the “file structure” submitted to “banks” for a deposit. [0135] This is done to be compliant with “ANSI X9 standards”. [Claim 30] Fossella and Geer are analogous art as each is directed to electronic means for processing payment-related data. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Fossella with that of Geer, Mauller and Stone in order to adhere to an industry standard, as taught by Fossella; further, it is simply a substitution of one known part for another with predictable results, simply receiving information formatted according to Fossella rather than in Geer’s format; the substitution produces no new and unexpected result.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Mauller et al. further in view of Stone et al. further in view of Dani et al. (U.S. Publication No. 2016/0277411).

These claims are similar so are analyzed together.
With regard to Claim 4:
The method of claim 1, wherein mapping payees to participating lockbox service providers includes using an application programming interface (API) to map a post office (PO) box address to a participating lockbox bank.

With regard to Claim 5:
The method of claim 1, wherein mapping payees to participating lockbox service providers includes using an API to map a PO box address to a participating lockbox service provider. 

Geer, Mauller and Stone teach the method of claim 1 including mapping a lockbox to a payee and using a postal lockbox as cited above, but do not explicitly teach the use of an API, but it is known in the art.  Dani teaches a tenant lockbox [title] which uses an “API” [0026] to associate policies with a lockbox. [0028] Dani and Geer are analogous art as each is directed to electronic means for providing the functions of a lockbox. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Dani with that of Geer, Mauller and Stone, as market forces at the time were increasingly driving developers to use APIs in all manner of multi-device systems; further, it is simply a substitution of one known part for another with predictable results, simply using Dani’s API in place of Geer’s own method; the substitution produces no new and unexpected result.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Mauller et al. further in view of Stone et al. further in view of Vijayvergia et al. (U.S. Patent No. 10,833,843, filed 1 December 2016).

These claims are similar so are analyzed together.
With regard to Claim 7:
The method of claim 1, further comprising tracking individual check items using a distributed ledger system.

With regard to Claim 8:
The method of claim 7, wherein the distributed ledger system includes blockchain. 

Geer, Mauller and Stone teach the method of claim 1, including tracking checks as cited above, but do not explicitly teach using blockchain, but it is known in the art.  Vijayvergia teaches a blockchain access management method [title] which provides for the use of “blockchain” to store “deposits of different checks by different people”. [Col. 10, lines 2-6] He explicitly mentions that a “blockchain’” is a type of “distributed ledger system”. [Col. 11, lines 28-30] Vijayvergia and Geer are analogous art as each is directed to electronic means for managing payment- related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Vijayvergia with that of Geer, Mauller and Stone, as market forces at the time were increasingly driving developers to use blockchain storage for all manner of financial information; further, it is simply a substitution of one known part for another with predictable results, simply using Vijayvergia’s means of storage in place of that of Geer; the substitution produces no new and unexpected result.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Mauller et al. further in view of Stone et al. further in view of Nepomniachtchi et al. (U.S. Publication No. 2014/0099001).

With regard to Claim 10:
The method of claim 1, wherein the participating lockbox service providers include an image remittance processing system (IRPS). 

Geer, Mauller and Stone teach the method of claim 1 including the use of lockbox service providers but do not explicitly teach an IRPS, but in addition to being of no patentable significance — it purports to limit the lockbox service providers rather than the claimed method — it is known in the art.  Nepomniachtchi teaches a mobile image capture and remittance processing system [title] which can be used for “paper checks”. [0005] Nepomniachtchi and Geer are analogous art as each is directed to electronic means for processing checks. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nepomniachtchi with that of Geer, Mauller and Stone in order to use a mobile device to capture images, as taught by Nepomniachtchi, [0008] advantageous because there are so many such devices around; further, it is simply a substitution of one known part for another with predictable results, simply using Nepomniachtchi’s process to gather check information rather than that of Geer; the substitution produces no new and unexpected result.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Mauller et al. further in view of Stone et al. further in view of Smith et al. (U.S. Publication No. 2018/0267847).

With regard to Claim 14:
The system of claim 12, wherein the client device executes a browser- based program or API to communicate with the computing device.

Geer, Mauller and Stone teach the system of claim 12 but do not explicitly teach the client device uses a browser or API, but it is known in the art.  Smith teaches a mobile API based system [title] which can be used for “mobile check deposit” and can, in addition to or instead of APIs, use “online banking websites via web browsers on the mobile devices”. [0003] Smith and Geer are analogous art as each is directed to electronic means for managing check information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Smith with that of Geer, Mauller and Stone, as market forces at the time were increasingly driving developers to use APIs in all manner of multi-device systems; further, it is simply a substitution of one known part for another with predictable results, simply using Smith’s API or browser in place of Geer’s own interface; the substitution produces no new and unexpected result.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Mauller et al. further in view of Stone et al. further in view of Prasad et al. (U.S. Patent No. 9,779,392).

With regard to Claim 15:
The system of claim 12, wherein the client device executes an applet to communicate with the computing device.

Geer, Mauller and Stone teach the system of claim 12 including that the client device and the computing device communicate as cited above, but do not explicitly teach the use of an applet, but it is known in the art.  Prasad teaches a method for depositing negotiable instruments [title] such as “deposit of checks”, which may be done using “applets” via a “user's home computer”. [Col. 22, lines 60-67] Prasad and Geer are analogous art as each is directed to electronic means for managing payment instruments. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Prasad with that of Geer, Mauller and Stone as it is simply a substitution of one known part for another with predictable results, simply using Prasad’s manner of providing programming to the client device in place of that of Geer; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 24 October 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The Examiner must respectfully disagree with the applicant’s assertion that a generic computer becomes a “special-purpose computer” merely by programming it to perform business functions.  Labeling of data storage does nothing to alter any portion of the analysis.  Changing files is a routine business practice and was so long before computers; for example, written payment instructions could lead to a clerk writing paper checks.  Simply taking the whole thing and making it electronic is merely general linkage to the technological environment of computers and in no way makes the process “inextricably intertwined” with computer technology. 
The applicant has not disputed the Examiner’s finding of fact that the claims recite an abstract idea.  (That they may recite technical matter, e.g. computers, does not gainsay the finding that they also recite abstraction.) The applicant has not pointed to any non-abstract claim element that is arguably integrative into a practical application, as the applicant has not shown how any claim element improves a computer, invokes a particular machine, transforms matter or goes beyond generally linking the abstract idea to a particular technological environment.
The applicant has also not pointed to any non-abstract claim element that could conceivably amount to significantly more than the abstract idea, as a generic computer cannot.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The argument focuses on the amended language for which the Stone reference has been incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694